Case 8:16-cv-02549-EAK-CPT Document 208 Filed 03/28/19 Page 1 of 5 PageID 9013



                          UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION
 DISH NETWORK L.L.C.,                    )            Case No. 8:16-cv-02549-EAK-CPT
                                         )
                Plaintiff,               )
        v.                               )
                                         )
 GABY FRAIFER, TELE-CENTER, INC., )
 and PLANET TELECOM, INC.,               )
 individually and together d/b/a         )
 UlaiTV, PlanetiTV, and AhlaiTV,         )
                                         )
                Defendants.              )
                                         )
                                         )
                                         )
 GABY FRAIFER, TELE-CENTER, INC., )
 and PLANET TELECOM, INC.,               )
 individually and together d/b/a         )
 UlaiTV, PlanetiTV, and AhlaiTV,         )
                                         )
                Counterclaim Plaintiffs, )
                                         )
        v.                               )
                                         )
 DISH NETWORK L.L.C.,                    )
                                         )
                Counterclaim Defendant.  )
  JOINT STATUS REPORT REGARDING SETTLEMENT & SUMMARY JUDGMENT

        Plaintiff DISH Network L.L.C. (“DISH”) and Defendants Gaby Fraifer, Tele-Center, Inc.,

 and Planet Telecom, Inc. (“Defendants”) file this joint status report pursuant to the Court’s March

 17, 2019 order inquiring about the status of settlement and motions for summary judgment. (Dkt.

 202.) The parties respond as follows:

        1.      Post-Mediation Settlement Efforts. Following the mediation on February 8, 2019,

 which was the second mediation conducted in this case, the parties continued to discuss settlement

 for a period of three weeks, consisting of telephone conferences between the parties’ counsels, at

 times with the assistance of Magistrate Judge Flynn serving as mediator. The final conference was

 held with the mediator on February 28, 2019. The mediator reported on March 5, 2019 that “[a]ll
Case 8:16-cv-02549-EAK-CPT Document 208 Filed 03/28/19 Page 2 of 5 PageID 9014



 parties negotiated in good faith, however, the conference resulted in an impasse.” (Dkt. 199.) The

 parties have not engaged in settlement discussions since that time.

        2.      Status of Summary Judgment Motions.

                a.     DISH’s Position. Summary judgments were due on April 6, 2018 (Dkt.

 131). DISH filed its motion for summary judgment on April 6, 2018 (Dkt. 146), and Defendants

 responded on April 27, 2018 (Dkt. 150-151). Defendants also moved to strike certain declarations

 and exhibits filed in support of DISH’s motion for summary judgment (Dkt. 163), on the basis that

 the evidence was allegedly not produced during discovery, which the Court denied on August 15,

 2018 (Dkt. 187).

        Defendants filed two motions for summary judgment on April 6, 2018 (Dkt. 141-145), and

 DISH filed a consolidated response on May 4, 2018 (Dkt. 153). Defendants’ motions were struck

 on May 24, 2018 (Dkt. 155). Defendants filed their third summary judgment motion on June 5,

 2018 (Dkt. 164-165), and DISH responded on June 18, 2018 (Dkt. 166).

        DISH and Defendants each move for summary judgment on DISH’s affirmative claim for

 copyright infringement and Defendants’ counterclaim for breach of contract. Therefore, the issues

 were thoroughly briefed by all parties, the Court has already denied Defendants’ motion to strike

 portions of DISH’s summary judgment evidence, and DISH is not aware of any intervening change

 in controlling law. The motions are ripe for the Court’s ruling.

                b.     Defendants’ Position.

        DISH filed its Motion for Summary Judgment on April 6, 2018 (Dkt. 146) attaching 3,133

 pages of exhibits containing documents and information which were requested by Defendants but

 not produced during discovery. Defendants filed their Response in Opposition and Statement of

 Disputed Facts on April 27, 2018 (Dkts. 150 & 151). On June 5, 2018, Defendants filed a Motion

 to Strike certain declarations, documents and information comprising 3,133 pages of exhibits to
                                                 2
Case 8:16-cv-02549-EAK-CPT Document 208 Filed 03/28/19 Page 3 of 5 PageID 9015



 DISH’s Motion for Summary Judgment (Dkt. 163) which the Court denied on August 15, 2018

 (Dkt. 187).

        Defendants filed their Amended Motion for Summary Judgment and Statement of

 Undisputed Facts on June 5, 2018 (Dkts. 164 & 165). DISH filed its Response in Opposition to

 Defendants’ Amended Motion for Summary Judgment on June 18, 2018 (Dkt. 166).

        Defendants do not believe the Parties’ Motions for Summary Judgment are current or ripe

 for ruling because they were not fully briefed. First, because Plaintiff attached to its Motion for

 Summary Judgment, thousands of pages of new documents and information following the filing

 of Defendants’ initial Motion for Summary Judgment which were not produced during discovery,

 Defendants were without the benefit of material information relevant to the issues raised in its

 Motion (Dkts. 141 & 145, refiled in a consolidated motion at Dkt. 164, pursuant to Dkt. 155).

 Second, Defendants wish to supplement its Motion for Summary Judgment with recent controlling

 and persuasive case law relevant to the issues raised therein. Accordingly, Defendants plan to seek

 leave of the Court to amend its Motion for Summary Judgment or, in the alternative, to file a

 Supplemental Memorandum of Law in Support of its Motion for Summary Judgment.

        3.      Narrowing Summary Judgment Issues.            Counsel for the parties engaged in

 discussions regarding the potential narrowing of the legal and factual issues in the motions for

 summary judgment on March 22, March 26, 2019, and March 27, 2019. However, the parties

 were unable to narrow the issues during such discussions, in part, because Defendants’ CEO is out

 of the country. Defendants’ counsel will confer with Defendants’ CEO upon his return and plans

 to resume discussions with Plaintiff’s counsel relating to the narrowing of certain legal and factual

 issues. Defendants’ CEO is scheduled to return the first week of April 2019.

        4.      Other Issues remaining for the Court’s Consideration at this time. Defendants filed

 their Rule 12(c) Motion for Judgment on the Pleadings on March 18, 2019 (Dkt. 205). On March
                                                  3
Case 8:16-cv-02549-EAK-CPT Document 208 Filed 03/28/19 Page 4 of 5 PageID 9016



 22, 2019, Plaintiff filed its Unopposed Motion to Extend Time To Respond to Defendants’ Rule

 12(c) Motion on the Pleadings (Dkt. 206). Plaintiff’s response to the motion is due on April 8,

 2019 (Dkt. 207). Defendants plan to file a motion seeking leave to amend its Motion for Summary

 Judgment or, in the alternative, to file a supplemental memorandum of law in support of its Motion.

 DISH intends to oppose any such motion filed by Defendants.

 Dated: March 28, 2019

 /s/ Timothy M. Frank                                 /s/ Joseph R. Sozzani
 Joseph H. Boyle (pro hac vice)                       Joseph R. Sozzani
 Timothy M. Frank (pro hac vice)                      Board Certified Intellectual Property Law
 HAGAN NOLL & BOYLE, LLC                              Florida Bar Number 120297
 Two Memorial City Plaza                              INFINITY IP, PLLC
 820 Gessner, Suite 940                               222 West Bay Drive
 Houston, Texas 77024                                 Largo, Florida 33770
 Telephone: (713) 343-0478                            Telephone: (727) 687-8814
 Facsimile: (713) 758-0146                            Email: JSozzani@InfinityIPLaw.com
 Email: joe.boyle@hnbllc.com
 Email: timothy.frank@hnbllc.com                      Derrick L. Clarke
                                                      Florida Bar Number 95550
 James A. Boatman, Jr.                                The Law Office of Derrick L. Clarke, PA
 Florida Bar No. 0130184                              146 2nd Street North, Suite 310
 THE BOATMAN LAW FIRM PA                              St. Petersburg, Florida 33701
 3021 Airport-Pulling Road North, Suite 202           Telephone: (727) 379-4434
 Naples, Florida 34105                                Email: dclarke@dclarkelegal.com
 Telephone: (239) 330-1494
 Facsimile: (239) 236-0376                            Attorneys for Defendants/Counterclaim
 Email: jab@boatman-law.com                           Plaintiffs Gaby Fraifer, Tele-Center, Inc.,
                                                      and Planet Telecom, Inc.
 Attorneys for Plaintiff/Counterclaim
 Defendant DISH Network L.L.C.




                                                 4
Case 8:16-cv-02549-EAK-CPT Document 208 Filed 03/28/19 Page 5 of 5 PageID 9017



                                 CERTIFICATE OF SERVICE

        I certify that on March 28, 2019, I electronically filed the foregoing with the Clerk of the
 Court by using the CM/ECF system, which will provide notice to Defendants Gaby Fraifer, Tele-
 Center, Inc., and Planet Telecom, Inc.

                                              /s/ Timothy M. Frank
                                              Timothy M. Frank (pro hac vice)
                                              HAGAN NOLL & BOYLE, LLC
                                              Two Memorial City Plaza
                                              820 Gessner, Suite 940
                                              Houston, Texas 77024
                                              Telephone: (713) 343-0478
                                              Facsimile: (713) 758-0146
                                              Email: timothy.frank@hnbllc.com

                                              Attorney for Plaintiff DISH Network L.L.C.




                                                 5
